Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1-3, 14, 25, 31 and 39 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre- AIA  35 U.S.C 112, the applicant), regards as the invention.

Claims 1 recites the limitation “the channels” in line 11. The is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation “and/or” in line 3 renders the claim indefinite because it is unclear if the limitation requires a supporting substrate or an electron mediator. 
Claim 3 recites the limitation “the group” in line 2. There is insufficient antecedent basis for limitation in the claim. 
Claim 14 recites the limitation “and optionally” in line 3 renders the claim indefinite because it is unclear if the limitation requires physiologically relevant concentration.  	Claim 14 recites the limitation “and optionally” in line 5 renders the claim indefinite because it is unclear if the limitation requires pH between 6 and 8.5.  	Claim 14 recites the limitation “and/or” in line 4 renders the claim indefinite because it is unclear if the limitation requires the metabolite group selected from group consisting of lactate or a biological fluid. 
Claim 25 recites the limitation “and/or” in line 3, renders the claim indefinite because it is unclear if the limitation requires the gate dimension or the length of channel or the width of channel or the dimension of entire device. 
	Claim 31 recites the limitation “the reaction” in line 1. There is insufficient antecedent basis for limitation in the claim. 	Claim 39 recites the limitation “the Id increases” in line 1. There is insufficient antecedent basis for limitation in claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 13, 14, 30-33, 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannetti et al. (“N-type organic electrochemical transistors with stability in water”; hereinafter known as “Giovannitti”) in view of Anna Maria Pappa et al. (“Organic Transistor Arrays Integrated with Finger-Powered Microfluidics for Multianalyte Saliva Testing”; hereinafter known as “Pappa”).
	Regarding claim 1, Pappa teaches a n-type polymer based electrochemical device for metabolite sensing (See Giovannitti Figure 5a) comprising: 
one or more source electrodes (See Giovannitti Figure 5a, source electrode); 
one or more drain electrodes (See Giovannitti Figure 5a, drain electrode);
	one or more channels which comprise (a) one or more n-type polymers (See Giovannitti Figure 5a and see page 4 section “Transistor characterization” ); 
	a gate electrode (See Giovannitti page 4 section “Transistor characterization” , states a “Ag/AgCl gate electrode”) which comprises (a) one or more n-type polymers (See Giovannitti page 4 section “Transistor characterization”, states “applying a positive n-type doping”)
	an electrolyte solution (See Giovannitti abstract and see page 3 Figure 2 use of various electrolyte solutions)
	wherein the source electrodes and drain electrodes are electrically connected by the channels, and wherein the electrolyte solution is in electrical contact with the channels and the gate electrode (See Giovannitti Figure 5a and see page 6 first paragraph “electrolyte is changed to a phosphate buffered saline”).	Giovannitti is silent to b) one or more enzymes; an electrolyte solution which comprises one or more metabolite capable of reacting with the enzymes.	Pappa teaches one or more enzymes (See Pappa page 2297 section “ OECT Biofunctionalization and Use for Enzymatic Sensing” states “ we hypothesized that by creating  a  microenvironment where the  enzyme  and  the  mediator  are  confined  to  a  small  volume  adjacent  to  the  electrode,  the  efficiency  of  electron  transfer  would  be  substantially  improved”). It would have been obvious to one of ordinary skill in the art before the effective filling date to provide Giovannitti with one or more enzymes within the channels and electrode to lower the working potential of the electrodes, and reduce background signal that would be present by Giovannitti’s device (See Pappa page 2296 ). 
	Pappa further teaches an electrolyte solution which comprises one or more metabolite capable of reacting with the enzymes (See Pappa page 2297 “electrode in phosphate buffer solution (PBS) (ii), as well as that of  the  modified  electrode  in  the  presence  of  glucose”). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Giovannitti with solution comprising of one or more metabolite capable of reacting with the enzymes to provide detection of metabolites such as lactate and glucose which would improve diagnostic readings by providing sensitivity to biological signals using Giovannetti’s bioelectric device. 
	Regarding claim 2, Giovannetti further teaches the electrochemical device comprising (a) a supporting substrate (See Giovannitti page 4 section “Transistor characterization”, glass substrate), wherein the one or more source electrodes, the one or more drain electrodes, the gate electrode are patterned on the supporting substrate (See Giovannitti Figure 5A, and see page 4 section “Transistor characterization” patterned on glass substrate); and/or (b) an electron mediator.
	Regarding claim 3, Giovannetti teaches where in the supporting substrate is selected from the group consisting of glass, polyethylene terephthalate, polyethylene naphthalene dicarboxylate, polyethylene, polypropylene, polycarbonate, paper, coated paper, resin-coated paper, paper laminates, paperboard, and corrugated board (See Giovannitti page 4 section “ Transistor characterization”, glass substrate). 
	 Regarding claim 4, Giovannetti teaches (a) the one or more source electrodes, the one or more drain electrodes, and the gate electrode are in planar configuration (See Giovanetti Figure 5a, the source and drain electrodes in planar configuration), (b) the n-type polymer is a structure-modified n-type polymer to introduce polar groups (See Giovanetti page 2 para 2 “first n-type and ambipolar OECT” and see page 3 Figure 1 the polar synthesis use of two polar groups in polymer synthesis); (c) the electrical device comprises a plurality of independently addressable source, drain, and a common gate electrode, and corresponding channels (See Giovannetti Figure 5a, and See Giovannitti page 4 section “ Transistor characterization” ).	Regarding claim 5, Giovannetti wherein the n-type polymer is selected from the group consisting of N2300, P(NDI-T2), poly(diketopyrrolopyrrole) (DPP), poly(benzimidazobenzophenanthroline), poly(2,5-di(3,7- dimethyloctyloxy)cyanoterephthalylidene), poly(2,5-di(hexyloxy)cyanoterephthalylidene), poly(5-(3,7-dimethyloctyloxy)-2-methoxy-cyanoterephthalylidene), poly(2,5- di(octyloxy)cyanoterephthalylidene), and poly(5-(2-ethylhexyloxy)-2-methoxy- cyanoterephthalylidene) (See Giovannetti Page 2 second column section “Results”  subsection “Material synthesis” “to synthesize polymers NDI-T2”).
	Regarding claim 13, Pappa further teaches wherein: (a) the one or more enzymes are selected from the group consisting of glucose oxidase, glucose dehydrogenase, alcohol dehydrogenase, aldehyde dehydrogenase, formate dehydrogenase, formaldehyde dehydrogenase, lactic dehydrogenase, lactose dehydrogenase, lactate oxidase, cholesterol oxidase, tyrosinase, and pyruvate dehydrogenase (See Pappa Page 2296 section 2.1 OECT Biofunctionalization and Use for Enzymatic Sensing, “ glucose oxidase, lactate oxidase””) and/or (b) the metabolite is selected from the group consisting of glucose, glucose-1, D-glucose, L-glucose, glucose-6-phosphate, ammonia, methanol, ethanol, propanol, isobutanol, butanol and isopropanol, allyl alcohols, aryl alcohols, glycerol, cholesterol, propanediol, mannitol, glucoronate, aldehyde, carbohydrates, lactate, lactate-6-phosphate, D-lactate, L-lactate, fructose, galactose-1, galactose, aldose, sorbose, mannose, glycerate, coenzyme A, acetyl Co-A, malate, isocitrate, formaldehyde, acetaldehyde, acetate, citrate, L-gluconate, beta-hydroxysteroid, alpha-hydroxysteroid, lactaldehyde, testosterone, gluconate, fatty acids, lipids, phosphoglycerate, retinal, estradiol, cyclopentanol, hexadecanol, long-chain alcohols, coniferyl-alcohol, cinnamyl-alcohol, formate, long-chain aldehydes, pyruvate, butanal, acryl-CoA, steroids, amino acids, favin, NADH, NADH2, NADPH, NADPH2, and hydrogen (See Pappa Page 2296 section 2.1 OECT Biofunctionalization and Use for Enzymatic Sensing, “glucose, lactate”).
	Regarding claim 14, Giovannitti teaches a physiologically relevant concentration; and/or (b) the electrolyte solution is a buffer, a biological fluid, or a combination thereof; and is optionally, is at a pH between 6 and 8.5 (See Giovannitti page 4 para 1, uses “phosphate buffered solution” PBS has a PH of approximately 7.4). Giovannitti is silent to wherein: (a) the metabolite is selected from the group consisting of lactate, lactate-6-phosphate, D-lactate, L- lactate, glucose, glucose-1, D-glucose, L-glucose, and glucose-6-phosphate. Pappa teaches
 wherein: (a) the metabolite is selected from the group consisting of lactate, lactate-6-phosphate, D-lactate, L- lactate, glucose, glucose-1, D-glucose, L-glucose, and glucose-6-phosphate (See Pappa Page 2296 section 2.1 OECT Biofunctionalization and Use for Enzymatic Sensing, “glucose” and “lactate”). 	Regarding claim 25, Giovannitti teaches wherein the gate electrode has a dimension between 100                        
                            μ
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and 250000                        
                             
                            μ
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (See Giovannitti caption of Figure 9); the length of the channel is between 1                        
                             
                            μ
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     and 1000                         
                            μ
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ; the width of the channel is between 1                        
                             
                            μ
                            m
                        
                     and 1000                        
                             
                            μ
                            m
                        
                     (See Giovannitti Page 5 figure 5a and caption of Figure 6) and/or the dimension of the electrochemical device is between 1000 and 1000000                         
                            μ
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    (See Giovannitti Table 2 with device dimensions).
	Regarding claim 30, Giovannitti teaches wherein the channel is arranged such that flow of electrons between the source electrode and the drain electrode (See Giovannitti Figure 5a source and drain electrode) is controllable by a voltage applied to the gate electrode (See Giovannitti Figure 5a and see page 2 paragraph 1, “ voltage modulation at the gate”).	Regarding claim 31, Giovannitti teaches wherein the electrons which are transferred to the n-type polymers (See Giovannitti Figure 5a and see abstract), but is silent to wherein the reaction of the metabolites, and the enzymes produces electrons which are transferred to the n-type polymers. Pappa teaches wherein the reaction of the metabolites, and the enzymes produces electrons which are transferred to the n-type polymers (See Pappa Figure 1, also see section “OECT Biofunctionalization and Use for Enzymatic Sensing”).  It would be obvious to one of ordinary skill in the art before the effective filing date to provide Giovannitti with the reaction of the metabolites, and enzyme producing electrons which are transferred to the n-type polymers because it would improve Giovannitti’s device by providing an aspect of selectivity to specific metabolites using enzymes therefore improving the biological sensing elements of the bioelectric device when used for point of care diagnostic purposes (See Pappa Abstract). 	Regarding claim 32, Giovannitti teaches wherein the electrons are transferred via direct electron transfer (See Giovannitti page 6, electron mobility). 	 Regarding claim 33, Giovannitti teaches wherein the electrochemical device is stable ( See Giovannitti page 5 col 2, “OECT recordings of biological processes1,4 is stable operation without degradation of the active material”) but is silent to 6 months. It would be obvious to one of ordinary skill in the art before the effective filing date to alter the design to maximize the properties of Giovannitti’s device by providing stability for 6 months in order to maximize use of the devices biosensing abilities. 
	Regarding claim 38, Giovannitti teaches using the electrochemical device contains the steps of (a) applying a gate potential (VG) (See Giovannitti page 5 first para section “ Transistor characterization” also see Figure 5b presenting the gate potentials), (b) electron transferring from the n-type polymers in the electrolyte solution (See Giovannitti Figure 5a and see abstract n-type OECT, with relatively balanced ambipolar charge transport characteristics based on a polymer that supports both hole and electron transport along its backbone when doped through an aqueous electrolyte), and (c) monitoring changes of a source-drain current (ID) that flows through the channel that connects the source electrode and the drain electrode (See Giovannitti Figure 7, monitored drain current and the applied gate voltage over time with channel, also see table 2 displaying peak current using two device dimensions)	Giovannitti is silent to a method of detecting metabolites, the enzymes during enzymatic reaction between enzymes and the metabolites. Pappa teaches method of detecting metabolites (See Pappa Figure 1, also see section “OECT Biofunctionalization and Use for Enzymatic Sensing”) and the enzymes during enzymatic reaction between enzymes and the metabolites (See Pappa Figure 1, also see section “OECT Biofunctionalization and Use for Enzymatic Sensing”). It would be obvious to one of ordinary skill in the art to provide Giovannitti with method of detecting metabolites and enzymes during enzymatic reaction between enzymes and the metabolites like taught by Giovannitti because it would provide the method of Giovannitti with selectivity of detecting metabolites that would improve bioelectric device for point-of-care diagnostics. 	Regarding claim 39, Pappa further teaches wherein (a) the ID increases with increasing concentration of metabolites (See Pappa page 2297 section 2.1 “OECT Biofunctionalization and Use for Enzymatic Sensing” “” ); (b) the gate potential equal to or higher than a threshold voltage (See Pappa page 2297 section 2.2 “Characterization of Biofunctionalized OECTs” “customized the channel geometry in order to obtain the highest transconductance  value at the applied gate bias of 0.1–0.2  V,  which coincides with the working potential of our  enzymatic sensors  (0.2  V)”); or (c) wherein the reaction the enzymes and the metabolites produces electrons which are directly transferred to the n-type polymers. 	Regarding claim 41, Giovannitti teaches wherein the threshold voltage is 0.5V (See Giovannitti page 5 column 2 section “Transistor characterization”, successive gate voltage pulse is 0.5V). 
Claim 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Giovannetti as applied in claim 4, in view of Pappa et al. (Polyelectrolyte Layer-by-layer Assembly on Organic Electrochemical Transistors; hereinafter known as “ Pappa ACS”).	Regarding claim 7, Giovannetti teaches the electrochemical device and a polar group (See Giovanetti page 2 para 2 “first n-type and ambipolar OECT” and see page 3 Figure 1 the polar synthesis use of two polar groups in polymer synthesis) but is silent to wherein the polar group is Lysine. Pappa ACS teaches wherein the polar group is lysine (See Pappa ACS page 10428 col. 1 para 2 “assembly of alternating polyelectrolytes, namely poly-L-lysine (PLL)”). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Giovannetti with a polar group of lysine like taught by Pappa ACS to provide the polymer with a structure which is a charged based, which would improve Giovannetti’s device sensing application in physiologically relevant electrolyte concentrations due to the charged layer.	Regarding claim 8, Giovannetti further teaches wherein the n-type polymer is P90 (See Giovannetti section “Material synthesis”, NDI-T2  has a glycol chain, and see “Polymer p(gNDI-gT2) is soluble in chloroform, 1,1,2,2-tetrachloroethane and dimethylformamide while p(gNDI-T2), with lower glycol side chain density, can only be dissolved in hot 1,1,2,2-tetrachloroethane”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/
Primary Examiner, Art Unit 3791                                                                                                                                                                                                       
/M.R.K./Examiner, Art Unit 3791